EXHIBIT 10.12


AMENDMENT TO EMPLOYMENT AGREEMENT
This Amendment to Employment Agreement (the “Amendment”) is made by and among
Extraction Oil & Gas, Inc., a Delaware corporation (the “Company”), XOG
Services, LLC (the “Employer” and together with the Company, “Extraction”) and
Eric J. Christ (“Employee”), effective as of February 17, 2017 (the “Effective
Date”). Company, Employer and Employee previously entered into that certain
Employment Agreement (the “Original Agreement”) dated effective November 7,
2016. All capitalized terms used in this Amendment but not defined herein shall
have the meanings given to such terms in the Original Agreement.
In consideration of the respective agreements and covenants set forth in this
Amendment, the receipt of which is hereby acknowledged, the parties intending to
be legally bound agree as follows:
AGREEMENTS
1.Section 4.2 of the Original Agreement is deleted in its entirety and replaced
with the following:
4.2     Bonuses. Employee shall be eligible to receive an annual, calendar-year
bonus (payable in a single lump sum) based on criteria determined in the
discretion of the Board or a committee thereof after consultation with the Chief
Executive Officer (or his delegate) of the Company (the “Annual Bonus”), it
being understood that (%3) the target Annual Bonus shall equal a minimum of 60%
of Employee’s Base Salary and (b) the actual amount of each Annual Bonus shall
be determined in the discretion of the Board or a committee thereof after
consultation with the Chief Executive Officer (or his delegate) of the Company.
The Employer shall use commercially reasonable efforts to pay each Annual Bonus
with respect to a calendar year on or before March 15 of the following calendar
year (and in no event shall an Annual Bonus be paid after December 31 of the
following calendar year); provided, however, that Employee will be entitled to
receive payment of such Annual Bonus only if Employee is employed by the
Employer on such date of payment. If Employee has not been employed by the
Employer since January 1 of the year that includes the Effective Date, then the
Annual Bonus for such year shall be prorated based on the ratio of the number of
days during such calendar year that Employee was employed by the Employer to the
number of days in such calendar year.
2.    Section 4.3 of the Original Agreement is deleted in its entirety and
replaced with the following:
4.3    Equity Award. Employee shall be eligible to receive an annual equity
award grant under the Company’s then existing incentive equity incentive plan
based on vesting criteria determined in the discretion of the Board or a
committee thereof after consultation with the Chief Executive Officer (or his
delegate), with an expected target grant date fair value equal to a minimum of
60% of Employee’s Base Salary. The Employee’s entitlement to any equity award
remains subject to approval by the Board or a committee thereof after
consultation with the Chief Executive Officer (or his delegate).


1



--------------------------------------------------------------------------------






2.    Miscellaneous.
(a)    Effect of Amendment. Except as expressly amended or modified herein, all
other terms, covenants, and conditions of the Original Agreement shall be
unaffected by this Amendment and shall remain in full force and effect. In the
event of conflict between the provisions of this Amendment and the provisions of
the Original Agreement, this Amendment shall control.
(b)    Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original and each of which alone,
and all of which together, shall constitute one and the same instrument.
(c)    Employee Acknowledgment. The Employee acknowledges that he has read and
understands this Amendment, is fully aware of its legal effect, has not acted in
reliance upon any representatives or promises made by the Company other than
those contained in writing herein, and has entered into this Amendment freely
based on his own judgment.
[Signature page follows.]


2



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
EXTRACTION OIL & GAS, INC.
 
 
 
By: /s/ Mark A. Erickson


 
Name: Mark A. Erickson
 
Title: Chief Executive Officer
 
 
 
XOG SERVICES, LLC
 
 
 
By: /s/ Mark A. Erickson
 
Name: Mark A. Erickson
 
Title: Chief Executive Officer







 
ERIC J. CHRIST
 
 
 
/s/ Eric J. Christ





























3

